Citation Nr: 1601875	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.   

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for osteoarthritis 

4.  Entitlement to service connection for osteoarthritis.   

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cataracts.

6.  Entitlement to service connection for an eye disorder, including cataracts, age-related macular degeneration and optic nerve atrophy.   

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for peptic ulcer disease.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial higher rating for bilateral hearing loss, evaluated as noncompensable prior to August 27, 2013, and 40 percent disabling thereafter. 

11.  Entitlement to an effective date prior to January 28, 2013, for the grant of service connection for bilateral hearing loss.

12.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or due to being housebound.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to January 1946.
 
The issues pertaining to the claims for hypertension, osteoarthritis, a heart disorder, peptic ulcer disease and an acquired psychiatric disorder come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The remaining issues on appeal come before the Board on appeal from a September 2013 rating decision issued by the RO. 

The Board further notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, osteoarthritis and an eye disorder, on the merits, as well as the issues of service connection for a heart disorder, peptic ulcer disease, and an acquired psychiatric disorder, entitlement to an initial higher rating for bilateral hearing loss, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO denied a claim for service connection for hypertension as new and material evidence had not been submitted; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the September 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.   

3.  In a September 2011 rating decision, the RO denied a claim for service connection for osteoarthritis; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

4.  The additional evidence received since the September 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for osteoarthritis.   

5.  In a September 2011 rating decision, the RO denied a claim for service connection for cataracts; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

6.  The additional evidence received since the September 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cataracts.   

7.  The Veteran did not file a formal or informal claim for entitlement to service connection for bilateral hearing loss prior to January 28, 2013.


CONCLUSIONS OF LAW

1.  The September 2011 rating decision that denied a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The additional evidence received since the September 2011 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2011 rating decision that denied a claim for service connection for osteoarthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  The additional evidence received since the September 2011 rating decision is new and material, and the claim for service connection for osteoarthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The September 2011 rating decision that denied a claim for service connection for cataracts is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  The additional evidence received since the September 2011 rating decision is new and material, and the claim for service connection for cataracts is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for assignment of an effective date prior to January 28, 2013, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014; 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension, osteoarthritis and cataracts is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

As to the issue of entitlement to an earlier effective date, the Veteran's appeal arises from disagreement with the initial effective date assigned following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service records and post-service treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims decided herein.   

Applicable to the Veteran's claim for an earlier effective date, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the electronic claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Claims

The Veteran is seeking to reopen his claims for hypertension, ostearthritis and cataracts.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for hypertension in a June 2005 rating decision as the evidence failed to show that hypotension began or was caused by service, or manifested within the one year presumptive period.  The Veteran did not initiate an appeal from the June 2005 determination and new and material evidence was not received within one year.  The RO again denied service connection for hypertension in a September 2011 rating decision.  At that time, the RO also denied service connection for osteoarthritis and cataracts.  The RO found that new and material evidence had not been submitted to reopen the Veteran's claim for hypertension.  Moreover, the evidence failed to show a causal connection between the Veteran's osteoarthritis and cataracts and service; and there was no evidence of osteoarthritis within one year of service.  The Veteran did not initiate an appeal from the September 2011 determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the September 2011 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Prior to the September 2011 rating decision, the evidence of record consisted of Medical Certificates documenting that the Veteran's visual acuity was light perception only in both eyes.  The records also showed that the Veteran had been diagnosed with hypertension and osteoarthritis.  The Veteran had not provided any lay evidence concerning the onset of his disabilities.  

Since the September 2011 rating decision, additional evidence has been associated with the record, including additional statements from the Veteran, lay statements from friends and a fellow service member, and post-service private treatment records.  Additional medical certificates submitted by the Veteran showed that the Veteran now suffered from optic nerve atrophy, no sight perception in each eye and age-related macular degeneration.  

Importantly, the statements from the Veteran and the fellow service member indicate that the Veteran's disabilities were due to his combat service during World War II.  In his statements, he reported that he experienced an increase in his blood pressure, neck pain, chest pain and dizziness during combat operations.  He further indicated that exposure to explosions damaged his eyes.  He also reported a lack of food during this period that he appeared to indicate affected his overall health.  A June 2013 statement from a fellow service member also reported that the Veteran had been engaged in combat and indicated that the Veteran's poor vision was from combat engagement.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).     

Thus, given the competent lay statements of injuries in service, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the September 2011 rating decision is new and material as it is not redundant of evidence already of record in September 2011, and relates to the unestablished fact of whether the Veteran has hypertension, osteoarthritis and an eye disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for hypertension, ostearthritis and cataracts are reopened.  38 U.S.C.A. § 5108.

III. Effective Date Claim

The Veteran contends that he is entitled to an effective date prior to January 28, 2013, for the grant of service connection for bilateral hearing loss.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed an informal claim seeking service connection for bilateral hearing loss that was dated-stamped as received at the RO on January 28, 2013.  The Board has reviewed the entire record and there is simply no indication on the part of the Veteran of any intent to file a claim for service connection for bilateral hearing loss prior to the January 28, 2013 claim.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The Board recognizes that the Veteran has asserted that he has been suffering from hearing loss for many years.  Nevertheless, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to January 28, 2013, for the granting of service connection for bilateral hearing loss.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than January 28, 2013.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of service connection for hypertension, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for osteoarthritis, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for cataracts, is reopened, and to this extent only the appeal is granted.

An effective date prior to January 28, 2013, for the grant of service connection for bilateral hearing loss, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, including the issues of service connection for hypertension, osteoarthritis and cataracts, on the merits, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard, as discussed above, the Board has reopened the Veteran's claims of service connection for hypertension, osteoarthritis and cataracts.  However, a review of the record reflects that the RO has not yet considered the claims of service connection on the merits.  Under the circumstances, and in order to avoid any prejudice to the appellant, a remand for RO consideration of the claims on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran has asserted that his hypertension, osteoarthritis, eye disorder, heart disorder and pectic ulcer disease are all his exposure to combat while serving during World War II, including exposure to scenes of death, experiencing fear for his life, witnessing explosions and a lack of food.  Service personnel records document that the Veteran was assigned as a rifleman and participated in combat operations as well a perimeter defense, scouting and patrol.  Moreover, the AOJ acknowledged the Veteran's combat exposure in the September 2013 rating decision.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).   

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Specifically, as noted in Reeves, to establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Reeves at 999 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has not been afforded a VA examination and/or opinion with respect to these issues.  Given the Veteran's lay statements concerning combat injuries in service, the Board finds that there is sufficient evidence to obtain VA medical examinations with opinions to determine the etiology of such disorders.   38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA is unable to perform such examinations given the Veteran's age and infirmities, the AOJ should obtain VA medical opinions based on review of the electronic claims file.  

Moreover, the Veteran has submitted Medical Certificates from Del Carme Medical Clinic and Hospital, Inc. Virgen Milagrosa Medical Center, Pangasinan Provincial Hospital, Dr. Isaias A. Delos Santos, and Dr. Aureo Francis C. Sanchez.  However, the actual clinical records from these providers have not been obtained.  As these records are pertinent to the issues on appeal, the AOJ must take appropriate steps, to include contacting the Veteran and obtaining appropriate authorization, to obtain such records and any other outstanding private clinical records.
  
With respect to the issues of entitlement to an acquired psychiatric disorder and entitlement to an initial higher rating for bilateral hearing loss, the record shows that in August 2015, the Veteran underwent VA examinations with respect to these matters.  However, it does not appear that these examination reports were considered by the AOJ in conjunction with the claims on appeal.  In support of these claims, the Veteran also submitted an October 2015 lay statement.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, in order to avoid any prejudice to the Veteran, these issues must be returned to the AOJ for consideration of this evidence, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Lastly, the issue of entitlement to SMC is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain private treatment records from the following: Del Carme Medical Clinic and Hospital, Inc. Virgen Milagrosa Medical Center, Pangasinan Provincial Hospital, Dr. Isaias A. Delos Santos, and Dr. Aureo Francis C. Sanchez, as well as any other outstanding private clinical records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After all outstanding treatment records have been obtained, schedule the Veteran for appropriate VA examination(s) to ascertain the etiology of his hypertension, osteoarthritis, eye disorder, heart disorder and peptic ulcer disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If it is determined that it is not possible to afford the Veteran an examination due to his age, the AOJ should obtain the requested medical opinion from an appropriate medical professional without an examination.  If the Veteran is examined, any indicated evaluations, studies, and tests should be conducted.   

After reviewing the claims file, the examiner should offer an opinion with respect to the Veteran's hypertension, osteoarthritis, eye disorder, heart disorder and peptic ulcer disease as to whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed disability is related to the Veteran's active service, including any injury consistent with the circumstances, conditions, or hardships of his combat service, to include witnessing death, explosions, experiencing fear and a lack of food. 

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the service treatment records, the Veteran's lay statements describing the injuries in service, as well as the post service treatment records.  In proffering the opinion, the examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.      

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to an initial higher rating for bilateral hearing loss should be readjudicated based on the entirety of the evidence, to specifically include the August 2015 VA examination reports.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


